Case 1:20-cv-01360-CMH-MSN Document 8 Filed 11/17/20 Page 1 of 3 PageID# 33




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

                                                    )
PROFESSIONAL PROJECT SERVICES, INC.                 )
                                                    )
                      Plaintiff,                    )
                                                    )
       v.                                           )          Case No. 1:20-cv-01360-CMH-MSN
                                                    )
LEIDOS INTEGRATED TECHNOLOGY, LLC                   )
                                                    )
and                                                 )
                                                    )
HANFORD MISSION INTEGRATION                         )
SOLUTIONS, LLC,                                     )
                                                    )
                      Defendants.                   )
                                                    )

            RULE 7.1 FINANCIAL INTEREST DISCLOSURE STATEMENT

       Pursuant to Local Civil Rule 7.1 of the Eastern District of Virginia and to enable Judges

and Magistrate Judges to evaluate possible disqualifications or recusal, the undersigned counsel

for Defendants Leidos Integrated Technology, LLC and Hanford Mission Integration Solutions,

LLC, in the above-captioned action, certifies the following:

       Leidos Integrated Technology, LLC is, through one or more intermediaries, a wholly-

owned subsidiary of Leidos Holdings, Inc., which is a publicly held corporation and whose

common shares are traded on the New York Stock Exchange under the symbol “LDOS.” Leidos

Holdings, Inc. does not have a parent corporation, and there are no publicly held corporations

that own 10% or more of Leidos Holdings, Inc.’s stock.

       Hanford Mission Integration Solutions, LLC, is a limited liability corporation whose

members are: (1) Leidos Integrated Technology, LLC; (2) Parsons Government Services Inc.;

and (3) Centerra Group LLC (a subsidiary of Constellis).
Case 1:20-cv-01360-CMH-MSN Document 8 Filed 11/17/20 Page 2 of 3 PageID# 34




Dated: November 17, 2020          Respectfully submitted,

                                  /s/ Douglas P. Lobel
                                  Douglas P. Lobel, Esq.
                                  Virginia State Bar Number 42329
                                  David A. Vogel
                                  Virginia State Bar Number 48971
                                  Attorney for Leidos Integrated Technology, LLC
                                  and Hanford Mission Integration Solutions, LLC
                                  COOLEY LLP
                                  11951 Freedom Drive
                                  Reston, Virginia 20190-5656
                                  Telephone: (703) 456-8000
                                  Facsimile: (703) 456-8100
                                  Email: dlobel@cooley.com
                                  Email: dvogel@cooley.com




                                   -2-
Case 1:20-cv-01360-CMH-MSN Document 8 Filed 11/17/20 Page 3 of 3 PageID# 35




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of November, 2020, I will electronically file the
foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
of such filing (NEF) to the following:

                             Daniel Edward Johnson
                             Covington & Burling LLP
                             One City Center
                             850 10th Street, NW
                             Washington, DC 20001
                             Email: dejohnson@cov.com

                             Attorney for Plaintiff Professional Project Services, Inc.



                                            /s/ Douglas P. Lobel
                                            Douglas P. Lobel
                                            Virginia State Bar Number 42329
                                            Attorney for Leidos Integrated Technology, LLC
                                            and Hanford Mission Integration Solutions, LLC
                                            COOLEY LLP
                                            11951 Freedom Drive
                                            Reston, Virginia 20190-5656
                                            Telephone: (703) 456-8000
                                            Facsimile: (703) 456-8100
                                            Email: dlobel@cooley.com


238200074
